Dye, J. (dissenting).
I dissent and vote to reverse on the ground that the City Minimum Wage Law is a constitutionally valid enactment. It merely provides that every employer shall pay to each employee a wage of not less than $1.25 per hour and $1.50 per hour one year hence which, when in force, will not result in the payment to any employee of a wage less than the *1000State law minimum, of $1.15 per hour, or less than $1.25 per hour after October 15, 1964. The local law here challenged does not permit what the State law prohibits and is not inconsistent therewith but, rather, supplemental thereto and in aid of its stated policy. In dealing as it does with conditions peculiar to the City of New York involving the preservation and promotion of the health, safety and general welfare of its inhabitants resulting from inadequate wage rates, it constitutes a proper exercise of the city’s police power (N. Y. Const., art. IX, § 12; City Home Rule Law, § 11, subd. 2; New York City Charter, § 27; People v. Lewis, 295 N. Y. 42). When the City Council acts to protect local needs it will be upheld, especially when such action is in aid and furtherance of the State law (People v. Sampsell, 248 N. Y. 157). It may not be said that the State has pre-empted the field simply because the State law is State-wide in its application, particularly when it does not forbid enactment of a local law such as this.
The judgments appealed from should be reversed, with costs, and judgment should be rendered in favor of the city declaring the City Minimum Wage Law to be valid and constitutional.